DETAILED ACTION
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                           
                                   Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  1-2, 5-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “provided at a 
Claim 15 recites the limitation “a blowing suction port” in lines 5 and 15, are same or different. For examination purposes, it is considered as same and the line 15 limitation is being considered as -- “the blowing suction port” --.
Claim 21 has a period and a comma after the limitation “the module coupling portion”.                                                                                  

                                    
                                   Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-15 and 20-22 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sung (KR 20180036109) in view of Seo (KR20100040121, see attached translation).
In regards to claim 1, Sung discloses an air cleaner (refer to pars. 1 and 14) that is installable on a desk (10), the air cleaner comprising: 
        a blower housing (heat dissipation block 53 function as fan housing for fan 55; Fig. 7; box type housing of blower 40, as can be seen in Figs. 5-6) having a blowing fan (40, 55) installed therein; a filter (31) provided at an inlet (corresponding to upstream side of fan 40; Fig. 5) of the blowing fan (refer to Fig. 5); a discharge portion (20) provided at an outlet of the blowing fan (40); and a thermoelectric module (cooling unit 50 with thermoelectric element 54) provided at a under of the blower housing (housing of blower 40, as can be seen in Fig. 5 where the thermoelectric module 50 is under the housing of fan 40), wherein the thermoelectric module (50/54) includes: 
        a module body (body of cooling module 50) having first and second suction covers (inlet covers that passes airflows to cooling fins 52a and heat dissipation fins 53a; Fig. 7) through which air is suctioned (as can be seen Fig. 7); 
        a thermoelectric element (thermoelectric element 54) having a heat absorption portion (52) and heat dissipation portion (53); 
         a first heat sink (cooling fins 52a) disposed to be in communication with a first side (rear side) of the thermoelectric element (54) and in which the air suctioned through the first suction cover passes (Fig. 7); 
         a second heat sink (heat dissipation fins 53a) disposed to be in communication with a second side (front side) of the thermoelectric element (54) and in which the air suctioned through the second suction cover passes (Fig. 7); 
        a dissipation fan (a heat dissipating fan 55) to generate airflow through the second suction cover (refer to par. 33; Figs. 5 and 7), 
        a module coupling portion (vanity body 10 including the duct where is installed; Fig. 1) to which the thermoelectric module (50/54) is coupled (not showed in Fig. 1), (note: that the thermoelectric module is installed inside vanity body 10 between inlet 30 and outlet 20; Fig. 1, therefore the module coupling portion is inside the vanity body 10 and meeting the limitations); and
        a blowing suction port (suction port 30) to suction air is disposed at the bottom surface of the blower housing (as can be seen in Fig. 5), wherein a plurality of airflows (two airflows arrows as shown in Fig. 7) are generated based on operations of the blowing fan (40) and the dissipation fan (55), the plurality of airflows including: 
         a first airflow (airflow passing through cooling fins 52a) in which the air suctioned through the first suction cover passes through the first heat sink (52a) and the blowing fan (40) when the blowing fan is driven (as can be seen in Figs. 5 and 7);          
         a third airflow (airflow passing through heat dissipation fins 53a) in which the air suctioned through the second suction cover passes through the second heat sink (53a) and the dissipation fan (55) when the dissipation fan is driven (as can be seen in Figs. 5 and 7).         
         Sung fails to explicitly teach the filter provided inside the blower housing; the module coupling portion is disposed at a bottom surface of the blower housing; and
         a second airflow in which the air suctioned through the blowing suction port passes through the filter when the blowing fan is driven.
         Seo teaches an air cleaner wherein the filter (filter assembly 51; Fig. 5) provided inside the blower housing (frame housing 12); the module coupling portion (portion where thermoelectric module 80 is installed; as can be seen in Fig. 5) is disposed at a bottom surface of the blower housing (as can be seen in Fig. 5); and
        a second airflow (see annotated Fig. below; also, see page 2, paragraph 3, wherein the suction force of the blowing fan 72 is applied, the air [second air flow] may be sucked in through the suction grill 15, and then purified, and then discharged to the outside through the discharge grill 17) in which the air suctioned through the blowing suction port (suction grill 15) passes through the filter (51) when the blowing fan (72) is driven.
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that the filter being provided inside the blower housing and the module coupling portion to be disposed at a bottom surface of the blower housing as taught by Seo because this arrangement provides an air purifier that improves the structure of the air purifier by supplying pleasant and fresh cool air to a room by cooling the contaminated air (refer to page 1, paragraph 2 of Seo).
         It would further have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that a second airflow in which the air suctioned through the blowing suction port passes through the filter when the blowing fan is driven as taught by Seo in order to provide a purified air, and then discharged to the outside through the discharge grill 17 to a room (refer to page 2, paragraph 3of Seo).

                  
    PNG
    media_image1.png
    605
    885
    media_image1.png
    Greyscale

In regards to claim 6, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Sung teaches wherein the filter (31) is disposed at a lower portion in the blower housing (duct housing; Fig. 5) and covers the blowing suction port (30) and an upper portion of the module coupling portion (as Sung modified by Seo; portion where thermoelectric module 80 is installed; as can be seen in Fig. 5).  
In regards to claim 11, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Seo teaches wherein the discharge portion (discharge grill 33; Fig. 5 of Seo) protrudes outside of the blower housing (as can be seen in Fig. 5 of Seo).  
In regards to claim 12, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Sung teaches wherein the discharge portion (portion of outlet 20; Fig. 4) includes discharge vanes (blowing direction variable blades 21 at outlet 120; Fig. 4) that open and close (as can be seen in Fig. 4).  
In regards to claim 13, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Sung teaches wherein the first heat sink is a heat absorption heat sink (52a or 53a since thermoelectric element reverse current) and the second heat sink is a heat dissipation heat sink (52a or 53a since thermoelectric element reverse current) when the first side of the thermoelectric element (54) is the heat absorption portion and the second side of the thermoelectric element (54) is the heat dissipation portion (as can be seen in Fig. 3).  
In regards to claim 14, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Sung teaches wherein the first heat sink (52a or 53a since thermoelectric element reverse current) is a heat dissipation heat sink and the second heat sink (52a or 53a since thermoelectric element reverse current) is a heat absorption heat sink when the first side of the thermoelectric element (54) is the heat dissipation portion (portion holding 52a or 53a) and the second side of the thermoelectric element (54) is the heat absorption portion (portion holding 52a or 53a), (as can be seen in Fig. 3).  
In regards to claim 15, Sung discloses an air cleaner (refer to pars. 1 and 14) that is installable on a furniture (10), the air cleaner comprising: a discharge portion (20) disposed at a side of the furniture (Fig. 1); a blowing fan (40) to generate airflow toward the discharge portion; a blowing suction port (suction port 30); a filter (31) disposed at an inlet (openings at air suction port 30) of the blowing fan (40) to cover the blowing suction port (as can be seen in Fig. 1); a heat absorption heat sink (cooling fins 52a; Fig. 3) disposed at a suction side of the filter (Figs. 3 and 5); 
          a thermoelectric element (50/54) having a heat absorption portion (a portion of holding cooling fins 52a) being in communication with the heat absorption heat sink (52a); a heat dissipation heat sink (heat dissipation fins 53a) being in communication with a heat dissipation portion (a portion of holding heat dissipation heat sink 53a) of the thermoelectric element (50/54); and a heat dissipation fan (55) to generate airflow passing through the heat dissipation heat sink (53a), (as can be seen in Fig. 3); 
         a module coupling portion (vanity body 10 including the duct where is installed; Fig. 1) to which the thermoelectric element (50, 54) is coupled (not showed in Fig. 1), (note: that the thermoelectric module is installed inside vanity body 10 between inlet 30 and outlet 20; Fig. 1, therefore the module coupling portion is inside the vanity body 10 and meeting the limitations), and a blowing suction port (30) disposed at both sides (left and right sides of desk 10, as can be seen in Figs. 2-3) of the module coupling portion (coupling in desk body 10 including the duct), 
           wherein when the blowing fan (40) is driven, air passes through the heat absorption heat sink (52a) and passes through the filter (31) through the module coupling portion (duct inside desk; Fig. 5), and wherein when the blowing fan (40) is driven, air that flows into the thermoelectric module (50/54) through a first suction cover (inlet cover that passes airflow to cooling fins 52a; Figs. 5 and 7) passes through the heat absorption heat sink (52a) and passes through the filter (31) through the module coupling portion (as can be seen in Figs. 5 and 7), and 
            air that flows into the blower housing (heat dissipation block 53 function as fan housing for fan 55; Fig. 7; box type housing of blower 40, as can be seen in Figs. 5-6) through the blowing suction port (suction port 30) passes through the filter (31), and wherein the when the dissipation fan (55) is driven, air flows into the thermoelectric module (50/54) through a second suction cover (inlet cover that passes airflow to heat dissipation fins 53a; Figs. 5 and 7) and passes through the heat dissipation heat sink (53a), (as can be seen in Figs. 5 and 7). Sung fails to explicitly teach the module coupling portion disposed at a bottom surface of the blower housing.
           Seo teaches an air cleaner wherein the module coupling portion (portion where thermoelectric module 80 is installed; as can be seen in Fig. 5) is disposed at a bottom surface of the blower housing (as can be seen in Fig. 5);
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that the module coupling portion to be disposed at a bottom surface of the blower housing as taught by Seo because this arrangement provides an air purifier that improves the structure of the air purifier by supplying pleasant and fresh cool air to a room by cooling the contaminated air (refer to page 1, paragraph 2 of Seo).
In regards to claim 20, Sung as modified meets the claim limitations as set forth above in the rejection of claim 15. Further, Sung teaches wherein a filter (31) opening in which the filter (31) is installed, is disposed at the blower housing (corresponding to duct 25), and the filter (31) is detachably mounted in the filter opening (refer to par. 14).  
In regards to claim 21, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Sung teaches wherein the blowing suction port (30) is disposed at both sides (left and right sides of desk 10, as can be seen in Figs. 2-3 of Sung) of the module coupling portion (coupling in desk body 10 including the duct)., wherein a direction of the second airflow is different from a direction of the third airflow (as Sung modified by Seo; see the directions of airflows in the annotated Fig. of Seo above).    
In regards to claim 22, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Seo teaches wherein the first airflow (as Sung modified by Seo; see the first airflow in the annotated Fig. of Seo above) is provided in the upper space of the desk and the second airflow (as Sung modified by Seo; see the second airflow in the annotated Fig. of Seo above) is provided in the lower space of the desk, or wherein a direction of the first airflow (as Sung modified by Seo; see the direction of the first airflow in the annotated Fig. of Seo above) comprises an airflow towards the upper space of the desk and a direction of the second airflow (as Sung modified by Seo; see the direction of the second airflow in the annotated Fig. of Seo above) comprises an airflow towards the lower space of the desk.  
               
Claims 2, 16-17 and 18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sung (KR 20180036109) in view of Seo (KR20100040121), further in view of Kim et al. (US 2005/0081556).
In regards to claim 2, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Sung teaches wherein an air channel (25, 35) is formed in the module body (50), but fails to explicitly teach the thermoelectric module further includes a module insulator disposed to divide the air channel and to separate the first and second heat sinks.  
          Kim further includes a module insulator (insulating material 730) disposed to divide the air channel (corresponding to channel at air guide 400; Fig. 1) and to separate the first (first or second face 510, 520) and second (fins 600) heat sinks (as can be seen in Fig. 1). 
         It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung to include a module insulator that is disposed to divide the air channel and to separate the first and second heat sinks as taught by Kim in order to prevent the air inside of the partition wall from heat exchanging with the air drawn into the case (refer to par. 28 of Kim).
In regards to claim 16, Sung as modified meets the claim limitations as set forth above in the rejection of claim 15, but fails to explicitly teach further comprising a module insulator to separate the heat absorption heat sink and the heat dissipation heat sink, wherein the module insulator is provided to surround an edge of the thermoelectric element. 
         Kim teaches an air cleaner (Fig. 1) wherein further comprising a module insulator (insulating material 730) to separate the heat absorption heat sink (first or second face 510, 520) and the heat dissipation heat sink (fins 600) heat sinks (as can be seen in Fig. 1), wherein the module insulator (730) is provided to surround an edge of the thermoelectric element (thermoelectric module 530), (as can be seen in Fig. 1).   
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung to include a module insulator to separate the heat absorption heat sink and the heat dissipation heat sink, wherein the module insulator is provided to surround an edge of the thermoelectric element as taught by Kim in order to prevent the air inside of the partition wall from heat exchanging with the air drawn into the case (refer to par. 28 of Kim).
In regards to claim 17, Sung as modified meets the claim limitations as set forth above in the rejection of claim 16, but fails to explicitly teach wherein an insulator opening is formed in the module insulator, and the thermoelectric element is positioned in the insulator opening.
        Kim teaches wherein an insulator opening (opening around insulating material 730 of Kim) is formed in the module insulator (730), and the thermoelectric element (530) is positioned in the insulator opening (refer to par. 75 of Kim). 
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung to include an insulator opening is formed in the module insulator, and the thermoelectric element is positioned in the insulator opening as taught by Kim in order to prevent the air inside of the partition wall from heat exchanging with the air drawn into the case (refer to par. 28 of Kim). 
In regards to claim 18, Sung as modified meets the claim limitations as set forth above in the rejection of claim 17, but fails to explicitly teach the limitations of claim 18. 
            Kim teaches wherein the heat dissipation heat sink (corresponding to the first face 510 of Kim; Fig. 1) includes a first element coupling portion (portion that connects first face 510 to insulator 730) inserted into the insulator opening (as can be seen in Fig. 1 of Kim), the first element coupling portion being in communication with a heat dissipation portion (portion holding first face 510 of Kim) of the thermoelectric element (530 of Kim), and wherein the heat absorption heat sink (corresponding to the second face 520 of Kim; Fig. 1) includes a second element coupling portion (portion that connects second face 520 to insulator 730) inserted into the insulator opening, the second element coupling portion being in communication with the heat absorption portion of the thermoelectric element (as can be seen in Fig. 1 of Kim).  
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that the heat dissipation heat sink includes a first element coupling portion inserted into the insulator opening, the first element coupling portion being in communication with a heat dissipation portion of the thermoelectric element, and wherein the heat absorption heat sink includes a second element coupling portion inserted into the insulator opening, the second element coupling portion being in communication with the heat absorption portion of the thermoelectric element as taught by Kim in order to prevent the air inside of the partition wall from heat exchanging with the air drawn into the case (refer to par. 28 of Kim). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sung (KR20180036109) in view of Seo (KR20100040121), further in view of O'Geary et al. (US 5,255,520).
In regards to claim 5, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the blowing suction port is disposed at both sides of the module coupling portion.  
          O’Geary teaches wherein the blowing suction port (air intake openings 119 of O’Geary) is disposed at both sides of the module coupling portion (corresponding to front end plate 99 of O’Geary).                                                       
          It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that the blowing suction port is disposed at both sides of the module coupling portion as taught by O’Geary in order to allow for a pre-cooling of heat sinks and heat sink spacers (refer to col.7, lines 48-50 of O’Geary).




Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sung (KR 20180036109) in view of Seo (KR20100040121), further in view of 
Chang et al. (US 2004/0118093).
In regards to claim 7, Sung as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the blowing fan includes a centrifugal fan.
          Chang teaches an air cleaning apparatus for a table (Fig. 1) wherein the blowing fan (24; Fig. 3) includes a centrifugal fan (refer to par. 38).
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that the blowing fan includes a centrifugal fan as taught by Chang in order to suck air through the opening provided at the bottom of the fan casing and discharges air through the opening provided at the side of the fan casing (refer to claim 20 of Chang).
In regards to claim 8, Sung as modified meets the claim limitations as set forth above in the rejection of claim 7. Further, Seo further comprising a channel guide (a guide portion 90; Fig. 5 of Seo) disposed in the blower housing (frame housing 12; Fig. 5 of Seo) to surround the blowing fan (fan 72; Fig. 5 of Seo). 

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sung (KR 20180036109) in view of Seo (KR20100040121) and Chang et al. (US 2004/0118093), further in view of Kim et al. (US 2005/0081556).
In regards to claim 9, Sung as modified meets the claim limitations as set forth above in the rejection of claim 8, but fails to explicitly teach wherein the channel guide extends from a side of the filter and is connected to the discharge portion.
        Kim further teaches wherein the channel guide (air guide 400; Fig. 1 of Kim) extends from a side of the filter (filter assembly 200) and is connected to the discharge portion (120), (as can be seen in Fig. 1). 
           It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that wherein the channel guide extends from a side of the filter and is connected to the discharge portion as taught by Kim in order to prevent the air inside of the partition wall from heat exchanging with the air drawn into the case (refer to par. 28 of Kim). 
In regards to claim 10, Sung as modified meets the claim limitations as set forth above in the rejection of claim 9, but fails to explicitly teach the limitation of claim 10.
        Kim teaches teach wherein the channel guide (air guide 400; Fig. 1 of Kim) includes: a first curved portion (upper curve of air guide 400; Fig. 1 of Kim) extending to be curved at a first side (upper side) of an outer circumferential surface of the blowing fan (320); and a second curved portion (lower curve of air guide 400; Fig. 1 of Kim) extending to be curved at a second side (lower side) of the outer circumferential surface of the blowing fan (as can be seen in Fig. 1).  
            It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the air cleaner of Sung such that the channel guide includes: a first curved portion extending to be curved at a first side of an outer circumferential surface of the blowing fan; and a second curved portion extending to be curved at a second side of the outer circumferential surface of the blowing fan as taught by Kim in order to prevent the air inside of the partition wall from heat exchanging with the air drawn into the case (refer to par. 28 of Kim).  
                                          Response to Arguments
Applicant’s arguments filed on 03/03/2022 have been fully considered, but are moot because the arguments do not apply to any of the references being used in the current rejection. Seo (KR20100040121) is relied upon in the current rejection.
         Seo teaches an air cleaner wherein the filter (filter assembly 51; Fig. 5) provided inside the blower housing (frame housing 12); the module coupling portion (portion where thermoelectric module 80 is installed; as can be seen in Fig. 5) is disposed at a bottom surface of the blower housing (as can be seen in Fig. 5); and a second airflow (see annotated Fig. below; also, see page 2, paragraph 3, wherein the suction force of the blowing fan 72 is applied, the air [second air flow] may be sucked in through the suction grill 15, and then purified, and then discharged to the outside through the discharge grill 17) in which the air suctioned through the blowing suction port (suction grill 15) passes through the filter (51) when the blowing fan (72) is driven.
 
                                                   Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571) 272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763   
                                            
/CASSEY D BAUER/Primary Examiner, Art Unit 3763